DAUKSCH, Judge,
dissenting.
This is an appeal from an award of attorneys’ fees in a post-judgment marital dissolution case. At the time the order was entered the appellees, H.R.S. and Emmers, were en*208gaged in some legal juggling to determine who would be seeking to enforce alleged child support rights of Emmers. Without citing any statutory authority for its order, but citing “extensive, expensive, and needless litigation instigated or caused by” appellant, the court assessed a large amount of fees against appellant for “additional work caused by Former Husband’s unnecessary litigious conduct.”
This order was not founded upon any proper statutory authority, was awarded at a time when it was yet to be judicially determined who would be the proper party plaintiff, and thus should be quashed.